NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 SCOTT METCALF,                                   No. 16-35087

                  Plaintiff-Appellant,            D.C. No. 1:14-cv-00034-REB

   v.
                                                  MEMORANDUM*
 OLIVIA CRAVEN, Executive Director of
 the Idaho Comm of Pardons and Parole; et
 al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                              for the District of Idaho
                    Ronald E. Bush, Magistrate Judge, Presiding**

                             Submitted March 8, 2017***

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Scott Metcalf appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging various constitutional claims. We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            Metcalf consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Belanus v. Clark, 796

F.3d 1021, 1024 (9th Cir. 2015) (dismissal under 28 U.S.C. § 1915A); Watison v.

Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28 U.S.C.

§ 1915(e)(2)). We may affirm on any basis supported by the record. Steckman v.

Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir. 1998). We affirm.

      Dismissal of Metcalf’s action was proper because Metcalf failed to allege

facts sufficient to state a plausible claim for relief on the basis that his sentences

were not properly calculated. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A

claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”).

      Metcalf’s motion for appointment of counsel, filed on May 13, 2016, is

denied.

      AFFIRMED.




                                            2                                     16-35087